 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERICA D. HAYWOOD,                                   Case No.: 18cv2012-CAB-WVG
12                                     Petitioner,
                                                         ORDER DISMISSING PETITION
13   v.                                                  FOR WRIT OF MANDAMUS
                                                         WITHOUT PREJUDICE
14   SUPERIOR COURT OF SAN DIEGO ,
15                                   Respondent.
16
17         On August 21, 2018, Petitioner, a prisoner proceeding pro se, filed a First Petition
18   for Writ of Mandamus which, while somewhat incomprehensible, appears to involve
19   issues regarding her arrest on April 14, 2018 and the subsequent state court criminal
20   proceedings. [Doc. No. 1.] Petitioner has filed several petitions in this Court involving
21   the same or similar issues with regard to the April 14, 2018 arrest. See e.g. Haywood v.
22   San Diego County Sheriff, 18cv2579-CAB-RBM (filed November 13, 2018); Haywood v.
23   San Diego County Sheriff, 18cv1252-CAB-WVG (filed June 12, 2018). In Case No.
24   18cv2579, filed after the Petition in this case was filed, Petitioner admitted that she had
25   not yet received a decision on her direct appeal to the California Court of Appeal.
26   [18cv2579, Doc. No. 1 at 2.] Therefore, just as in Case No. 18cv2579, this Petition must
27   be dismissed because it is clear that this Court is barred from consideration of the claims
28   by the abstention doctrine announced in Younger v. Harris, 401 U.S. 37 (1971). Under

                                                     1
                                                                                 18cv2012-CAB-WVG
 1   Younger, federal courts may not interfere with ongoing state criminal proceedings absent
 2   extraordinary circumstances. Id. at 45-46.
 3         Absent extraordinary circumstances, abstention under Younger is required when:
 4   (1) state judicial proceedings are ongoing; (2) the state proceedings involve important
 5   state interests; and (3) the state proceedings afford an adequate opportunity to raise the
 6   federal issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th
 7   Cir. 2001). All three of these criteria are satisfied here. At the time Petitioner filed this
 8   Petition, she admits that she has yet to receive a decision on her direct appeal to the
 9   California Court of Appeal. [18cv2579, Doc. No. 1 at 2.] Thus Petitioner’s criminal case
10   is still ongoing in the state courts. Further, there is no question that the state criminal
11   proceedings involve important state interests.
12         Finally, Petitioner has failed to show that she has not been afforded an adequate
13   opportunity to raise the federal issues on direct appeal. Petitioner offers nothing to
14   support a contention that the state courts do not provide her an adequate opportunity to
15   raise her claims, and this Court specifically rejects such an argument. Indeed, Petitioner’s
16   claims of errors in peremptory challenges and Marsden hearings are just the type of
17   claims that the state courts provide an opportunity to raise on direct appeal. In addition,
18   Petitioner admits she currently has an appeal pending in state court. (Id.) Abstention is
19   therefore required. See Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975) (Younger
20   applies to state appellate proceedings as well as ongoing proceedings in state trial court);
21   see also Drury v. Cox, 457 F.2d 764, 764-65 (9th Cir. 1972) (“[O]nly in the most unusual
22   circumstances is a defendant entitled to have federal interposition by way of injunction or
23   habeas corpus until after the jury comes in, judgment has been appealed from that the
24   case concluded in the state courts.”)
25         Because Petitioner has failed to demonstrate that extraordinary circumstances exist
26   which would relieve this Court of its obligation to abstain from interfering with ongoing
27   state criminal proceedings, her Petition is DISMISSED without prejudice. Juidice v.
28

                                                    2
                                                                                    18cv2012-CAB-WVG
 1   Vail, 430 U.S. 327, 337 (1977) (holding that if Younger abstention applies, a court may
 2   not retain jurisdiction but should dismiss the action.)
 3         IT IS SO ORDERED.
 4   Dated: February 14, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                              18cv2012-CAB-WVG
